Citation Nr: 1203154	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss and for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted because he was exposed to combat noise during his active service in Vietnam and has reportedly had bilateral hearing loss and tinnitus since service.  

Service treatment records (STRs), which include the Veteran's pre-induction examination report and his separation examination report, show no report of or finding of any hearing loss or tinnitus.  

Service personnel records show that the Veteran's military occupational specialty (MOS) was "wheel veh mech", and that he stationed in Vietnam from August 1967 through August 1968.

The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held that where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

VA audiological testing conducted in April 2006, confirms that the Veteran does have bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears for the past 40 years.  The Board notes that he is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Thus there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus.

With regard to a relationship between bilateral hearing loss and tinnitus and noise exposure in service, in support of his claim, the Veteran has reported being assigned to an Army maintenance unit in Vietnam and being exposed to mortar attacks and small arms fire.  Such lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran is competent to report that he was exposed to noise in service and that he had hearing loss and tinnitus since then.  The Board also notes that service connection for posttraumatic stress disorder (PTSD) was granted based on the Veteran's reported in-stressor event being verified.  In that regard, VA verified that the Veteran's unit in Vietnam was assigned to Nha Trang during the period of time - January 30-31, 1968, when Nha Trang was one of several U.S. military installations hit with heavy rocket and mortar attacks during the Tet offensive.  This finding further supports the Veteran's claim of being exposed to excessive noise in service.

What is missing from this case is competent medical evidence linking the Veteran's current bilateral hearing loss disability and/or tinnitus to his exposure to excessive noise in service.  At the VA examination in April 2006, the examiner opined that it was less than likely that the Veteran's hearing loss was the result of his military service.  The examiner noted that the Veteran's induction and discharge physicals showed hearing thresholds within normal limits in the low to mid frequencies, and that the mild elevation in thresholds at 4000 Hertz did not meet the criteria for disability under VA regulations.  The examiner also opined that it was less than likely that the Veteran's tinnitus was the result of his military service.  The examiner noted that although the Veteran reported that his tinnitus had been present for the past for years, he could not pinpoint the onset to any specific incident in service.

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

After reviewing the April 2006 VA examination report, the Board concludes that such examination/opinion is inadequate for rating purposes, and another is warranted.  First, the Board notes that while the VA examiner found that the Veteran's hearing on induction and discharge were within normal limits at low to mid frequencies and only mildly elevated at 4000 Hertz in the right ear on induction and in the left ear on discharge, there is no indication that the examiner converted the 1966 pre-induction examination findings.  In this regard, as a matter of history, the standard for measuring auditory thresholds changed as of October 1967.  If a set of auditory threshold values were measured at that time under the old standard (using American Standards Association (ASA) units), then failure to add the conversion factor to convert these findings to the new standard (International Standard Organization (ISO) units) could result in an error in determining the extent of any hearing loss.  In most cases, this error, basically, underestimates the extent of any hearing loss.  When the Veteran's pre-induction examination audiometry findings are thus converted, some hearing loss is shown although the converted values still do not appear to show that the Veteran had bilateral hearing loss disability as defined by VA at 38 C.F.R. § 3.385.  The discharge examination findings are not similarly converted as they were obtained after October 1967 and are presumed to have been reported utilizing ISO (ANSI) standards.  Thus, the examiner characterization of the Veteran's hearing in service may not be accurate as it is not clear that the examiner performed the conversion from ASA to ISO units.  See Hensley v. Brown, 5 Vet. App. at 157 (the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss). 

In addition, the rationale rendered by the VA examiner in April 2006 is inadequate, as the examiner did not explain what the finding that the Veteran did not have hearing loss at induction and at separation from service has to do with whether his current hearing loss disability is related to service.  See, e.g., Hensley v. Brown, supra (when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.)  In addition, the examiner did not acknowledge the Veteran's competency to report exposure to noise in service and that he has had hearing loss and ringing in his ears since then.  Thus, the Board finds that matter should be remanded in order to obtain a supplemental opinion, or if not available, another VA examination with opinion.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to mortar fire and small arms fire in service) and on the presence of symptoms (hearing loss and ringing in the ears), and should again be asked to render an opinion, with supporting rationale, as to whether his bilateral hearing loss and/or tinnitus may be related to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment or testing he may have received regarding his bilateral hearing loss and/or tinnitus.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.

2. Forward the claims folder, including a copy of this remand, to an appropriate examiner for a supplemental opinion.  Request that the examiner review the claims folder again, to include the private and VA audiological data contained therein, and specifically note that such review has been accomplished.  

a. The examiner should be made aware of the Veteran's description of noise exposure before, during, and after service, and should be advised as to the Veteran's competency to report lay-observable events (i.e., exposure to excessive noise) and on the presence of symptoms (i.e., hearing loss and ringing in the ears).

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current hearing loss and/or tinnitus had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must explain the rationale for any opinions given.  The examiner should also provide additional commentary regarding the Veteran's reports of in-service noise exposure, hearing loss, and tinnitus.  The VA examiner should indicate that she/he has reached this conclusion after converting the recorded May 1966 audiological findings from American Standards Association (ASA) units to International Standard Organization (ISO) units.

c. If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

d. If the requested opinions cannot be provided without an examination, then such examination should be scheduled for the Veteran and the examiner should be asked to render the requested medical opinion(s) noted above.

3. Once the above-requested development has been completed, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

